Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 5/03/21 have been fully considered but they are not persuasive. All arguments have been addressed in the body of the amended rejections.  The applicant added the limitation “ determine a reputation for the location, wherein the reputation is based at least in part on a combination of the user profile, intent, and context, and is adjusted according to a reputation for crime for a home neighborhood of the user”.  However, the applicant defines this limitation as
[0002]  Thus, a GPS user can know not only his near-exact position on the surface of the earth, but can also view local street-level maps of that location, including surrounding businesses and neighborhoods 
[0149] This also illustrates another aspect of reputation, namely that user 120 may generally consider locations close to his home location (or other base of operations) to be relatively more "safe" than locations far away from his home. Thus, 
[0150] In other cases, the "home" location may be used to infer user demographics such as income and social status. For example, a rural or suburban user may be more sensitive to incidents of car burglary and graffiti, while an urban user may consider such incidents to be more routine. Such demographic data may be expressly input in certain embodiments, for example through a questionnaire that asks user 120, upon setting up the application, to subjectively rate the severity of certain types of incidents.

In re pgs. 7-10 Applicant argues is adjusted according to a reputation for crime for a home neighborhood of the user.

In response Amis disclose adjusted according to a reputation for crime for a home neighborhood of the user (reads on e.g., adjusting a reputation of a neighborhood as crime statistics change; knowing a neighborhood is dangerous gives the neighborhood a bad reputation and said reputation changes according to real time crime data, “geographic crime levels”, 0007;
“the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time”, 0040;
“when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067;
“During her date she may enter a dangerous neighborhood and the remote monitoring center will alert her to that fact”, 0103;
“using the Algorithm, can determine that the user's neighborhood has experienced multiple break-ins or increased criminal activity on a particular day”, 0148;
“the remote monitoring center 108 can provide enhanced data or information to a first responder dispatch center regarding recent crime activity in an area”, 0149;
“This information can be used by the Algorithm 601 to determine crime statistics based on time of day and year, and specific to particular areas of, for example, a town or city.”, 0156;
“These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.”, 0167).
Clearly Amis disclose scoring the crime data of neighborhoods in a dynamic manor and the phrase home neighborhood is a relative phrase for at least the following reasons.  A person’s home can be in a large city or a sparse rural area and people have been known to move from one so called home location to another.
The applied art also discloses adjusted according to a reputation for crime for a home neighborhood of the user by noting a user’s GPS location and direction of travel from their home (Amis: scoring levels of crime and/or danger/threat/safety bases on areas, jogging by a home, walking home from school “field of determining the safety/threat level of an individual”, 0003; “an individual's safety/danger level as well as the ability to address specific threats would be beneficial”, 0005; “An intelligent system which can assess risk, provide a measureable rating”, 0005;
rate between the hours of midnight and 5:00 AM based on crime statistics.”, 0041; scoring based on danger or potential danger, “user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network”, 0067;
“relative levels of danger and safety to entire squadrons, battalions, and quadrants”, 0105;
Scoring reads on levels of safety “route guidance takes into account known or reported hazards that may exist between the Spartan volunteer and the user device 102, and can provide the Spartan volunteer with the safest, yet most efficient, route to reach the distress signal device”, 0080
“security assessment of a user, environment, or situation. The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, weather patterns,”, 0040; “assess other factors such as damage to a building, intensity of a fire or natural disaster, or any other information that could support decision making for first responders”, 0150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-20, 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 2014/0118140) in view of Son (US 2001/0004600).
Amis discloses:
1, 19, 24. A mobile device comprising: 
a position locator (GPS, throughout disclosure, e.g., 0061-0062, 0067; “Security volunteers can view their location and the location of the victim on a map on their mobile devices, as well as communicate with a victim's device, the central monitoring center, and other security volunteers who are responding to the scene”, abstract); a user data engine (“user” reads on any humans that use the systems, e.g., volunteers, abstract; “The mobile device; identifying, by the server, a safety volunteer having a location within a predetermined vicinity of the location data”, 0020; “A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular”, 0044; “the personal safety device 102 is an off-the-shelf smart phone or device, such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system”, 0059); and a “reputation” (reads on any subjective label/classification e.g., dangerous, unsafe, safe, good, bad etc. “potentially hazardous or unknown area,”, 0061; “GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100”, 0062, 0067) engine client (Figs. 1-2, 5) configured to: 
receive a location from the position locator (“GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location, and the remote monitoring center 108 can respond accordingly by providing enhanced monitoring to the user 100”, 0062; Fig. 1); 
operate the user data engine (Fig. 1)to provide a user profile (“the center 108 can have a complete profile of each Spartan volunteer in its database, including the volunteer's picture, next of kin, emergency contacts, work history, military service history, etc.”, 0084; “user can enter as much information as known about an individual, such as name, aliases, address, social security number, date of birth, license plate number, etc., and this information is transmitted to the center 108”, 0086; “the name, license plate number, and address or how she met her date, thus providing information that could be used to investigate a crime but also providing a deterrent effect”, 0103; “display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions”, 0132), intent (reads on intent to stay safe or prevent crime, abstract; “safe places to meet”, 0005; go on a date, “if on a blind date, a user may request a regular check-in or monitoring of location relative to a planned itinerary”, 0005, 0014; provide security, abstract; go jogging “the user is planning a jogging route in an unknown area”, 0060), and “context data for a user” (reads on e.g., user’s varying/dynamic data, “security assessment of a user, environment, or situation. The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time. All of this information is correlated to obtain a security assessment for the user and for response”, 0040), the context data comprising dynamic factors about the user (0040), and the profile comprising relative factors about the user that are relatively static with respect to the context data from the user data engine (0084, 0103, 0132); and
determine a reputation for the location (e.g., determine if area/location is safe or dangerous), wherein the reputation is based at least in part on a combination of the user profile (user ID, volunteer, person on date or jogging), intent (e.g., trying to avoid danger or trying to control crime/danger or their intent to jog safely), and context (“when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067) adjusted according to a reputation for crime for a home neighborhood of the user (reads on e.g., adjusting a reputation of a neighborhood as crime statistics change; knowing a neighborhood is dangerous gives the neighborhood a bad reputation and said reputation changes according to real time crime data “geographic crime levels”, 0007;
“the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time”, 0040;
“when the user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network, the GPS tracking feature is automatically turned on”, 0067;
“During her date she may enter a dangerous neighborhood and the remote monitoring center will alert her to that fact”, 0103;
“using the Algorithm, can determine that the user's neighborhood has experienced multiple break-ins or increased criminal activity on a particular day”, 0148;
“the remote monitoring center 108 can provide enhanced data or information to a first responder dispatch center regarding recent crime activity in an area”, 0149;
“This information can be used by the Algorithm 601 to determine crime statistics based on time of day and year, and specific to particular areas of, for example, a town or city.”, 0156;
“These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.”, 0167;
clearly Amis disclose scoring the crime data of neighborhoods in a dynamic manor and the phrase home neighborhood is a relative phrase for at least the following reasons.  A person’s home can be in a large city or a sparse rural area and people have been known to move from one so called home location to another;
home neighborhood reads on e.g., home area where a user would perform daily activities e.g., “A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user”, 0044; 
scored reads on threat/danger level, “field of determining the safety/threat level of an individual”, 0003; “an individual's safety/danger level as well as the ability to address specific threats would be beneficial”, 0005; “An intelligent system which can assess risk, provide a measureable rating”, 0005;
“The Algorithm may determine that this part of downtown is not a typical pedestrian area, based on historical foot traffic statistics. The Algorithm may also determine that this particular area of downtown has an increased crime rate between the hours of midnight and 5:00 AM based on crime statistics.”, 0041; scoring based on danger or potential danger, “user enters a known dangerous area, based on, for example, historical crime data, or recent emergency situations encountered by other users on the security network”, 0067;
danger and safety to entire squadrons, battalions, and quadrants”, 0105;
adjusting reads on levels of safety “route guidance takes into account known or reported hazards that may exist between the Spartan volunteer and the user device 102, and can provide the Spartan volunteer with the safest, yet most efficient, route to reach the distress signal device”, 0080).
	However Amis fails to particularly call for using the term reputation.
	Son teaches the term reputation (“the user may also specify whether he or she wishes to avoid certain areas or parts of town that have a high crime rate, gang activity, drug trafficking activity, or other undesirable or dangerous reputation, or are otherwise reputed to be less desirable areas. For example, crime statistics can be received from law enforcement authorities or other sources and compiled in the database. Certain areas or neighborhoods can be identified as high -crime-rate areas, or other undesirable areas.”, 0048).
	It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using the term reputation can make it more clear how the dynamic crime statistics are effecting a neighborhood and its safety.
2. The mobile device of claim 1, wherein the position locator comprises a global positioning system (GPS) receiver (e.g., “A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user”, 0044).3. The mobile device of claim 1, wherein the position locator comprises an accelerometer (“various motions done by the user can activate different features of the device. Moving the device 102 in a circle slowly three times can initiate an alarm signal to the remote monitoring center 108, whereas quickly tilting the device 108 from left to right in rapid succession could activate a video camera and send a data feed to the remote monitoring center 108. In this embodiment, the device 102 may include accelerometers and other motion sensors similar to those found in the hand-held controllers for the Nintendo Wii system”, 0064).4, 20. The mobile device of claim 1, wherein the reputation engine client is further configured to provide a user warning based on the reputation for the location (“the GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location”, 0062; “The assistance can be, for example, in the form of deterrents, alerting first responders to go to the scene, sending security personnel to the scene, remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, avoid, mitigate, and delay perceived threats.”, 0015; “enables an individual in distress to initiate an alarm to alert appropriate personnel combined with a locating and tracking system that enables the alerted personnel to monitor the location of the individual in distress and provide varying levels or response”, 0016; “”, 0086; “a group of children could have a security network wherein they pay attention to each other's location, perhaps when going to a football game together, and if any of the children leave the football game, not only would the children's safety levels change along with alerts, but a supervisory member, such as an adult, would also be alerted.”, 0100; “Utilizing the Algorithm, as well as battlefield and other information, supplied from both civilian and military data sources (i.e., intelligence and satellite imagery databases), soldiers can be warned when the threat level has suddenly increased. In another embodiment, the security network can be utilized on a larger scale and can be used to provide relative levels of danger and safety to entire squadrons, battalions, and quadrants.”, 0105; “response could also be alerting law enforcement of the person's whereabouts, and advising the user to retreat to a safe place until law enforcement arrived”, 0159).

18. A wearable computing device comprising the mobile device of claim 1 (“A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular”, 0044; “the personal safety device 102 is an off-the-shelf smart phone or device, such as an iPhone, iPod, iPad, Blackberry, Droid, or other similar system”, 0059).
23, 23. The one or more tangible, non-transitory computer-readable mediums of claim 19, wherein determining the reputation for the location comprises receiving the reputation from a reputation server (reads on receiving crime statistics “The military and intelligence databases can include CIA, armed services, and other covert and special forces databases that the remote monitoring center has pre-approved access to. In addition, the military and intelligence databases are not limited to United States databases, but can also include databases of foreign governments”, 0155; “the Algorithm 601 can reside on a server or computer at the remote monitoring center, or it can be located off-site or on a virtual server. The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home and office security provider systems, and law enforcement database.”, 0151).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 11-17, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amis and Son (US 2001/0004600)in view of Tian et al., (Threat-based Evaluation for Context-aware Multimedia Surveillance System, 2014, pp:1-8).
5, 21, 25. The mobile device of claim 1, wherein determining a reputation for the location comprises locally calculating a context-aware human safety reputation for the location.
Although Context awareness (CA) is the ability of a system or system component to gather information about its environment at any given time and adapt behaviors accordingly. Contextual or context-aware computing uses software and hardware to automatically collect and analyze data to guide responses, and one could argue Amis discloses CA (“the GPS marking can alert the remote monitoring center 108 that the user is entering a potentially dangerous location”, 0062; “The assistance can be, for example, in the form of deterrents, alerting first responders to go to the scene, sending security personnel to the scene, remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, avoid, mitigate, and delay perceived threats.”, 0015; “a group of children could have a security network wherein they pay 
Amis fails to particularly disclose the phrase context aware, as specified in claim 5.
Tian teaches context aware (abstract, section 3; “threat-based service selection method for context-aware multimedia surveillance system where a desired trade-off among privacy, security, and cost can be achieved. In semantic video analysis, privacy and surveillance are both heavily context dependent. We use pre-defined context in order to recognize activities and identify different behaviors based on contextual information from multimedia streams”, section 1, pg. 2, column 1).
It would have been obvious to combine the references at time of filing because they are in the same field of endeavor and a context-aware multimedia surveillance system with threat-based service selection method can interact with multimedia, 
11. The mobile device of claim 5, wherein calculating the context-aware reputation for the location relative to the user comprises extracting one or more incidents from the incident data, and classifying each incident according to an incident severity and a subject profile (Amis discloses monitoring and classifying incidents in a plurality of different environments, see e.g., “remotely monitoring the scene, remotely interacting with the scene, providing information and advice to the user, etc. and providing techniques, technology and systems to deter, avoid, mitigate, and delay perceived threats.”, 0015; “if any of the children leave the football game, not only would the children's safety levels change along with alerts, but a supervisory member, such as an adult, would also be alerted.”, 0100; “soldiers can be warned when the threat level has suddenly increased. In another embodiment, the security network can be utilized on a larger scale and can be used to provide relative levels of danger and safety to entire squadrons, battalions, and quadrants.”, 0105; “Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang -activity, etc. The Algorithm also utilizes in-house data such as user routines and activity. This information can also be used by the center and/or other appropriate organizations or individuals to locate a missing person”, 0088; “the remote monitoring center 108 can provide a security assessment to the home security provider. For example, the remote monitoring center 108, using the Algorithm, can determine that the user's neighborhood has experienced multiple break-ins or increased criminal activity on a particular day.”, 0148).12. The mobile device of claim 5, wherein the context-aware reputation is a scalar.  (Amis discloses many contexts of magnitude only such as dates, times, weather, speed, etc., “Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc.”, 0040; Tian teaches many contexts of magnitude only “pre-defined context in order to recognize activities and identify different behaviors based on contextual information”, section 1; Fig. 1; sections 3-4.2

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
13. The mobile device of claim 5, wherein the context-aware reputation is a multi-dimensional vector (Amis discloses many contexts of magnitude & direction such as direction, video, etc., “Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc.”, 0040; Tian teaches many contexts of magnitude & direction  “pre-defined context in order to recognize activities and identify different behaviors based on contextual information”, section 1; Fig. 1; sections 3-4.2).14. The mobile device of claim 5, wherein the user data comprises a profile factor (0158) selected from the group consisting of size, height, weight, age, race,  (“user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions. For example, the display 404 can indicate whether the user 100 is a diabetic, or handicapped”, “the center 108 can have a complete profile of each Spartan volunteer in its database, including the volunteer's picture”,  0084-0087) ethnicity, gender, sexual orientation, gender identity status, religious affiliation, party affiliation, distinctive markings, skin color, dignitary status, fiscal worth, and training (military service history, etc.”, 0084).15. The mobile device of claim 5, wherein the user data comprises a context factor selected from the group consisting of mode of transportation, equipment, armament, protection, physiological condition, mood, heart rate, stress indicators, body temperature, job function, group size, distance from an operational base, communication capability, time of day, and weather (“The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings. Furthermore, the Algorithm utilizes third-party data such as crime statistics, traffic patterns (vehicle, aircraft, and human), crime cycles, weather patterns, gang-activity, etc. The Algorithm also utilizes in-house data such as user routines and behaviors, vulnerability of people and assets, and data from other users of the security network collected over time. All of this information is correlated to obtain a security assessment for the user and for response.”, 0040; “if the Algorithm determines that the user works in downtown and frequently leaves their office after midnight, and the user's account does not indicate any unusual activity for this time of night during the week”, 0042; “signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for distance from the user device 102, but also their mode of transportation.”, 0077; “user is traveling in a subway car and is attacked or approached by a perpetrator, the remote monitoring center 108 can emit an alarm”, 0146).16. The mobile device of claim 5, wherein the user data comprises a purpose factor (not further defined, reads on e.g., user’s intent/activity of preventing crime, going on a date, jogging, intent to stay safe “safe places to meet”, 0005; go on a date, “if on a blind date, a user may request a regular check-in or monitoring of location relative to a planned itinerary”, 0005, 0014; provide security, abstract; go jogging “the user is planning a jogging route in an unknown area”, 0060; abstract).17. The mobile device of claim 5, wherein determining the reputation for the location comprises receiving the reputation from a reputation server (reads on receiving crime statistics “The military and intelligence databases can include CIA, armed services, and other covert and special forces databases that the military and intelligence databases are not limited to United States databases, but can also include databases of foreign governments”, 0155; “the Algorithm 601 can reside on a server or computer at the remote monitoring center, or it can be located off-site or on a virtual server. The Algorithm 601 is coupled to various data sources, such as, but not limited to, user personal safety devices, the remote monitoring center's information database, government agency databases, military and intelligence database, third-party home and office security provider systems, and law enforcement database.”, 0151).
Allowable Subject Matter
Claims 6-10, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123